UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7175



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LARRY SINCLAIR WILLIAMS-EL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-83-A)


Submitted:   October 23, 1997          Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Sinclair Williams-El, Appellant Pro Se. John Patrick Rowley
III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and
dismiss the appeal on the reasoning of the district court. United
States v. Williams-El, No. CR-92-83-A (E.D. Va. April 21 and July

28, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                2